      Case 5:21-cv-00134-JSM-PRL Document 1-1 Filed 03/05/21 Page 1 of 6 PageID 9
Filing # 116505104 E-Filed 11/11/2020 02:38:31 PM


                           IN THE CIRCUIT COURT OF THE FIFTH JUDICIAL CIRCUIT
                                   IN AND FOR CITRUS COUNTY,FLORIDA
                                             CIVIL DIVISION

        BRIAN MELBY,

                 Plaintiff,

        V.                                                            CASE NO.:

        WAL-MART STORES EAST,LP
        a foreign limited partnership,

                 Defendant.


                                                    COMPLAINT

                 The Plaintiff, BRIAN MELBY, by and through his undersigned attorney, sues the

        Defendant, WAL-MART STORES EAST, LP, a foreign limited partnership,(hereinafter referred

        to as "WAL-MART")and alleges:

                 1.        This is an action for damages that exceed Thirty Thousand Dollars ($30,000.00).

                 2.        The Defendant WAL-MART is, and was at all times material to the matters alleged

        in this Complaint, a limited partnership organized and existing under the laws of the State of

        Delaware, and authorized to transact business in this State by the State of Florida, Department of

        State, and doing so.

                 3.        At all times material to the matters alleged in this Complaint, the Defendant WAL-

        MART operated, conducted, engaged in and carried on a business in the State of Florida, to wit: the

        ownership and operation of a supermarket store for the sale to the general public of groceries,

        merchandise and other goods which store is located at 6885 S. Suncoast Boulevard, Homosassa,

        Citrus County, Florida (hereinafter referred to in this Complaint as "the Store"). Furthermore, at all

        times material to the matters alleged in this Complaint, the Defendant WAL-MART possessed,




       [18-P1-0305/2497055/1
Case 5:21-cv-00134-JSM-PRL Document 1-1 Filed 03/05/21 Page 2 of 6 PageID 10




  managed and controlled the Store premises, as well as the business activities conducted thereon.

           4.        On or about December 12, 2019,the Plaintiff, BRIAN MELBY,was walking from

  the parking lot of the Store to the store entrance upon a concrete sidewalk which was available for

  customer pedestrian traffic. At that time and place, a section of the concrete sidewalk was raised

  and elevated causing the surface of the concrete sidewalk to be uneven creating a tripping hazard

 for customers walking on the sidewalk. The raised sidewalk caused the Plaintiff to trip and fall.

           5.        In operating and conducting its business at the Store and allowing the uneven

  sidewalk to exist, the Defendant WAL-MART negligently:

       A. Failed to use reasonable care in maintaining the Store premises in a reasonably safe

           condition;

      B. Failed to repair and remedy the uneven sidewalk before it posed a hazard and dangerous

           condition to invitees of the Store;

      C. Failed to warn the Plaintiff of an inherently dangerous condition of which the Defendant

           either knew or should have known, and which was unknown to the Plaintiff and could not

           be discovered or anticipated by him through the exercise of reasonable care;

      D. Failed to take proper and timely actions to reduce, minimize or eliminate foreseeable risks

           before they manifested themselves as particularly dangerous conditions on the premises,

           and thus, selected, employed and utilized a negligent mode of operation for the

           maintenance and inspection of the walkway to the Store that resulted in the creation of a

           dangerous or unsafe condition;

      E. Failed to make timely and periodic inspections of the premises of the sidewalk, and failed

           to have reasonable policies and procedures in effect for conducting such inspections; and

      F. Created or allowed a dangerous condition to exist on its Store premises, to wit: uneven




 [18-P1-0305/2497055/1i
Case 5:21-cv-00134-JSM-PRL Document 1-1 Filed 03/05/21 Page 3 of 6 PageID 11




           sidewalk where invitees were allowed to walk upon.

           6.        The negligent and dangerous condition was known to the Defendant, or had existed

  for such a length of time so that, in the exercise of ordinary care, the Defendant should have known

  ofit, or the condition occurred with regularity and was therefore foreseeable,and Defendant should

  have taken action to remedy it.

           7.        As a result of the negligence of the Defendant, the Plaintiff, BRIAN MELBY,fell

  and suffered bodily injury and resulting pain and suffering, disability, disfigurement, mental

  anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical and nursing

  care and treatment, loss of earnings, loss of ability to earn money, and aggravation of a previously

  existing condition. The losses are either permanent or continuing and Plaintiff will suffer the

  losses in the future.

           WHEREFORE,the Plaintiff, BRIAN MELI3Y demandsjudgment for damages against the

  Defendant, WAL-MART STORES EAST,LP,a foreign limited corporation, and demands trial by

 jury.


                                     /s/ Sfeph-eAA,I-1. Ha4k .4,
                                     STEPHEN H. HASKINS,ESQUIRE
                                     Florida Bar No.: 0299790
                                     THE LAW OFFICES OF LUCAS I MAGAZINE,PLLC
                                     8606 Government Drive
                                     New Port Richey, FL 34654
                                     727-849-5353 [Tel]
                                     727-845-7949 [Fax]
                                     Attorneys for Plaintiff
                                     Service email only: lucasmagazine lucasmagazine.com
                                     Secondary email: rsayers@lucasmagazine.com




 [18-P1-0305/2497055/I]
      Case 5:21-cv-00134-JSM-PRL Document 1-1 Filed 03/05/21 Page 4 of 6 PageID 12
Filing # 116505104 E-Filed 11/11/202002:38:31 PM



                       IN THE CIRCUIT COURT OF THE FIFTH JUDICIAL CIRCUIT
                               IN AND FOR CITRUS COUNTY,FLORIDA
                                         CIVIL DIVISION

        BRIAN MELBY,

               Plaintiff,

        v.                                                                  CASE NO.: 2020 CA 000629 A

        WAL-MART STORES EAST,LP
        a foreign limited partnership,
                                                                   TIME:          a
               Defendant.                                         DATE:
                                                                  SERVER:
        SUMMONS                                                   ID #:
            THE STATE OF FLORIDA
            To each Sheriff of Said State:

        YOU ARE HEREBY COMMANDED to serve this summons, a copy ofthe Complaint and
        Request for Production to Defendant Regarding Video Surveillance in this action on defendant:

                                       WAL-MART STORES EAST,LP
                                           do Registered Agent
                                          CT corporation System
                                        1200 South Pine Island Road
                                           Plantation, FL 33324

        Each defendant is required to serve written defenses to the complaint or petition on Plaintiffs
        attorney, whose name and address are as follows:

                                     STEPHEN H.HASKINS,ESQUIRE
                                         8606 Government Drive
                                        New Port Richey,FL 34654

        within 20 days after service of this summons on that defendant, exclusive of the day of service,
        and to file the original ofthe defenses with the Clerk of this Court either before service on
        Plaintiffs attorney or immediately thereafter. If a defendant fails to do so, a default will be
        entered against that defendant for the relief demanded in the complaint or petition.

        DATED on            November 13       , 2020.

                                                     Clerk of said Court

                                                     By:
                                                                   as Deputy Clerk
Case 5:21-cv-00134-JSM-PRL Document 1-1 Filed 03/05/21 Page 5 of 6 PageID 13




                                             IMPORTANT
          A lawsuit has been filed against you. You have twenty (20) calendar days after this
  Summons is served on you to file a written response to the attached Complaint with the Clerk of
  the Circuit Court. A telephone call will not protect you. Your written response, including the case
  number given above and the names of the parties, must be filed if you want the Court to hear your
  side of the case. If you do not file your response on time, you may lose the case, and your wages,
  money and property may thereafter be taken without further warning from the Court. There are
  other legal requirements. You may want to call an attorney right away. If you do not know an
  attorney, you may call an attorney referral service of the legal aid office (listed in the telephone
  book).

         If you choose to file a written response yourself, at the same time you file your written
  response to the Court you must also mail a copy of your written response to the Plaintiff's Attorney
  named on the Summons.

                                             IMPORTANTE
          Usted ha sido demandado legalmentc. Ticne 20 dias, contados a partir dcl recibo dc esta
  notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
  llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
  presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
  intcresadas. Si usted no contesta la demanda a ticmpo, pudiese perder el caso y podria ser
  despojado de sus ingrcsos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
  Existen ostros requisitos legates. Si lo desea, puede usted consultar a un abogado immediatamcnte.
  Si no conoce a un abogado, puede Hamar a una de las oficinas de asistencia legal que aparecen en
  la guia telefonica.

         Si desea responder a la dcmanda por su cuenta, al mismo tiempo en que presenta su
  respuesta ante el tribunal, dcbera usted enviar por corrco o entrcgar una copia dc su rcspuesta a la
  persona dcnominada abajo como Plaintiff's attorney(Demandante a Abogado del Demandante).

                                            1MPORTANTE
          Des poursuites judiciaries ont etc enterprises contre vous. Vous avez 20 jours consecutifs
  a partir de la date de l=assignation de cette citation pour deposer une reponse ecrite a la plaintc
  cijointe aupres de cc tribunal. Un simple coup de telephone est insuffisant pour vous proteger.
  Vous etes oblige de deposer votrc reponse ecrite, avec mention du numero de dossier ci-dessus et
  du nom des parties nommecs ici, Si vous souhaitez que le tribunal entends votre cause. Si vous ne
  deposex pa votre response ecrite dans le relai requis, vous argent, et vos biens pcuvent estre saisis
  per la suit, sans aucun preavis requerir les services immediats d=un avocet. Si vous ne connaissez
  pas d=avocat, vous pourriez telephoner a un service de reference d=avocats ou a un bureau
  d=assistancc juridiquc (figurant a l=annuaire de telephones).

         Si vous choisissez de deposer vous-mcmc uric response ecrite, ii vous faundra egalement,
  en meme temps que cetter formalite, faire parvenir ou expediter une copie de votre response ecrite
  au APlaintiffs attorney (Plaignant ou a son avocat).
Case 5:21-cv-00134-JSM-PRL Document 1-1 Filed 03/05/21 Page 6 of 6 PageID 14




                    Administrative Order No: C-2010-06-A
            Order Regarding Americans with Disabilities Act of 1990

  If you are a person with a disability who needs any accommodation in order
  to participate in this proceeding, you are entitled, at no cost to you, to the
  provision of certain assistance. Please contact the ADA Coordinator at the
  Office of the Trial Court Administrator, Citrus County Courthouse,110
  North Apopka Avenue,Inverness, Florida 34450, Telephone(352)341-6700,
  at least seven (7) days before your scheduled court appearance, or
  immediately upon receiving this notification if the time before the scheduled
  appearance is less than seven (7) days; if you are hearing or voice impaired,
  call 711.
